WUEST, Justice.
Y.V.N. (hereinafter “Father”) appeals an order terminating his parental rights. While Father was serving a five year sentence in the state penitentiary, his wife left two of their three children with South Dakota Social Services. The circuit court found the children dependent and neglected and terminated Mother’s and Father’s parental rights. Shortly thereafter, Father was released from the penitentiary and requested reconsideration of the termination of parental rights. The circuit court considered Father’s request and reaffirmed its termination order.
We agree with Father that several of the trial court's findings of fact are clearly erroneous because they are unsupported by evidence in the record. For example, the trial court found that “reasonable efforts” had been made to return the children to Father. In fact, there is no evidence that Social Services made any efforts to work with Father. It is fundamental that before parental rights can be terminated, “reasonable efforts” must be made to aid parents in maintaining their children. In re A.D., 416 N.W.2d 264, 267 (S.D.1987).
We reverse the circuit court’s order terminating Father’s parental rights and remand for a new trial.
MILLER, C.J., and AMUNDSON, J., concur.
*590HENDERSON, J., concurs with writing.
SABERS, J., dissents.